Case 1:20-cv-00925-AJT-IDD Document 24 Filed 01/13/21 Page 1 of 1 PagelD# 150

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

TRICIA CAMPO, )
individually and on behalf of all others )
similarly situated, )
)
Plaintiff, )
)

v. ) Civil Action No. 1:20-cv-00925 (AJT/IDD)
)
THS GROUP, LLC, )
d/b/a Total Home Protection, )
a Pennsylvania limited liability company, _ )
)
Defendant. )
)

 

Pending before the Court is Plaintiff's Motion for Leave to File Surreply to Defendant’s
Reply Filed November 30, 2020 [Doc. No. 23] (the “Motion”). Defendant has not filed an
opposition to the Motion. Upon consideration of the Motion and for good cause shown, it is
hereby

ORDERED that Plaintiff's Motion [Doc. No. 23] be, and the same hereby is, GRANTED
and Plaintiff is directed to file the Surreply, attached as Exhibit A to the Motion, as a separate
docket entry.

The Clerk is directed to forward copies of this Order to all counsel of record.

 

Alexandria, Virginia Anthony J. Tferga
January 13, 2021 United Statef District Judge
